DETAILED ACTI--ON
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Office Action is in response to the amendment filed on 10/22/2020. 
Claims 1, 4, 7, 10 have been amended. 
Claims 12-20 was previously withdrawn. 
Claims 1-20 are pending in the current application.
 Response to Arguments
Regarding the Office Action filed on 04/30/2020:
Applicant has resolved all the 112 rejections. Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to the new reference or combination of the references being used in the current rejection.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 8, “with the channel” should read “with a channel”.
In claim 3, line 2, “the working channel” should read “a working channel”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "the jet Venturi tube protrudes into the working channel of the main barrel only by a distance of 0 mm to 2 mm" in lines 1-2. It is unclear how the jet Venturi tube can protrude into the working channel by a distance of 0 mm as the 0 mm indicates that the jet Venturi tube does not protrude into the working channel. For the purpose of examination, the limitation will be read as “the jet Venturi tube protrudes into the working channel by a distance up to 2 mm”. If the limitation is amended to “up to 2 mm” instead, it would overcome both 112b and 112d (see below) rejections.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 15/944,386 in view of Brauner (US 5803078 A).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1, App ‘386 discloses a bronchoscope head, comprising: 

an anesthetic/ventilation port structure (see “anesthetic/ventilation port structure” in claim 1) having a first end and an open second end and a channel extending through the anesthetic/ventilation port structure from the first end to the second end, said anesthetic/ventilation port structure extending laterally from and being fixedly connected at the first end to the main barrel with a channel therein in fluid communication with the working channel of the main barrel (see lines 6-9 in claim 1); 
a locking connector (see “locking connector” in claim 1) connected to the distal end of the main barrel and configured to releasably secure and seal one tube of a set of interchangeable tubes to the main barrel, said locking connector forming a sealed and rotatable connection of the one tube to the main barrel such that a user can rotatably adjust the one tube or the main barrel relative to one another about the longitudinal axis during a procedure while the one tube and the main barrel are sealed (see lines 10-15 in claim 1); and 
App ‘386 does not disclose a jet Venturi injector comprising a jet Venturi sleeve fitted over the open second end of the anesthetic/ventilation port structure and a jet Venturi tube in the channel having a first end at a port in the jet Venturi sleeve and an opposite second end protruding from the channel in the anesthetic/ventilation port structure into the working channel of the main barrel, wherein the jet Venturi tube only partially occupies the channel in the anesthetic/ventilation port structure, and the 
Brauner teaches a jet Venturi injector comprising a jet Venturi sleeve (see 140 in Fig. 1) fitted over the open second end of the anesthetic/ventilation port structure (see 70 in Fig. 1) and a jet Venturi tube (see 14 in Fig. 1) in the channel (see Fig. 2, 70 defines a channel within vertically) having a first end at a port in the jet Venturi sleeve (see Fig. 2, the end of 14 where it is attached to 80) and an opposite second end protruding from the channel in the anesthetic/ventilation port structure into the working channel of the main barrel (see 90 in Fig.1), wherein the jet Venturi tube only partially occupies the channel in the anesthetic/ventilation port structure (see Fig. 2, 14 only partially occupies 70), and the second open end of the anesthetic/ventilation port structure is in fluid communication with the first end to permit flow of a fluid through the channel outside of the jet Venturi tube into the working channel in the main barrel (see 20 in Fig. 3 and column 9 lines 8-19), said second end of the jet Venturi tube having a tip (see below annotated Fig. 2) with an opening oriented to supply a substance flowing through the jet Venturi tube into the working channel of the main barrel at an angle of 0 to 90 degrees relative to the longitudinal axis of the main barrel (see Fig. 2, the angle is 90 degree) for the purpose of transferring gas and liquid therapeutic agents to the patient (see column 9 lines 8-19).

    PNG
    media_image1.png
    552
    531
    media_image1.png
    Greyscale

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified App ‘386 to include a jet Venturi injector comprising a jet Venturi sleeve fitted over the open second end of the anesthetic/ventilation port structure and a jet Venturi tube in the channel having a first end at a port in the jet Venturi sleeve and an opposite second end protruding from the channel in the anesthetic/ventilation port structure into the working channel of the main barrel, wherein the jet Venturi tube only partially occupies the channel in the anesthetic/ventilation port structure, and the second open end of the 
Regarding claim 3, App ‘386 et al. in view of Brauner discloses the bronchoscope head of claim 1. App ‘386 in view of Brauner does not disclose wherein the jet Venturi tube protrudes into the working channel of the main barrel such that the working area of the working channel is reduced by no more than 10%. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made wherein the jet Venturi tube protrudes into the working channel of the main barrel such that the working area of the working channel is reduced by no more than 10%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 4, App ‘386 in view of Brauner discloses the bronchoscope head of claim 1, wherein the locking connector (see “locking connector” in claim 3) comprises an axial thrust bearing component connected to the distal end of the main barrel and a locking cam nut connected to and in-between the axial thrust bearing component and the one tube (see claim 3).  

Regarding claim 6, App ‘386 in view of Brauner discloses the bronchoscope head of claim 5, wherein the axial thrust bearing component (see “axial thrust bearing component” in claim 6) comprises a tubular member having one end press-fitted in the main barrel, and an opposite end having the axial thrust bearing member extending radially from the tubular member (see claim 6).  
Regarding claim 7, App ‘386 in view of Brauner discloses the bronchoscope head of claim 6, wherein the second seal (see “second seal” in claim 5) comprises a slip ring seal, and wherein the axial thrust bearing component (see “axial thrust bearing component” in claim 7) includes a sleeve nut having one end facing the slip ring seal, and an opposite end screwed onto a portion of the locking cam nut (see claim 7).  
Regarding claim 8, App ‘386 in view of Brauner discloses the bronchoscope head of claim 5, wherein the slip ring seal comprises Teflon or Delrin material (see claim 8).  
Regarding claim 9, App ‘386 in view of Brauner discloses the bronchoscope head of claim 1, further comprising an end cap (see “end cap” in claim 1) releasably connected to and sealed to the proximal end of the main barrel such that the user can rotatably adjust the end cap or the main barrel relative to one another about the longitudinal axis independently of any rotational adjustments of the main barrel or the 
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/849,377 in view of Brauner (US 5803078 A). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1, App ‘377 discloses a bronchoscope head, comprising:	
a main barrel (see “main barrel” in claim 1) having a distal end and a proximal end, the main barrel defining a working channel extending along a longitudinal axis between an opening at the proximal end and an opening at the distal end (see claim 1 lines 2-4); 
an anesthetic/ventilation port structure (see “anesthetic/ventilation port structure” in claim 1) having a first end and an open second end and a channel extending through the anesthetic/ventilation port structure from the first end to the second end, said anesthetic/ventilation port structure extending laterally from and being fixedly connected at the first end to the main barrel with a channel therein in fluid communication with the working channel of the main barrel (see claim 1 lines 5-7); 
a locking connector (see “locking mechanism” in claim 1) connected to the distal end of the main barrel and configured to releasably secure and seal one tube of a set of 
App ‘377 does not disclose a jet Venturi injector comprising a jet Venturi sleeve fitted over the open second end of the anesthetic/ventilation port structure and a jet Venturi tube in the channel having a first end at a port in the jet Venturi sleeve and an opposite second end protruding from the channel in the anesthetic/ventilation port structure into the working channel of the main barrel, wherein the jet Venturi tube only partially occupies the channel in the anesthetic/ventilation port structure, and the second open end of the anesthetic/ventilation port structure is in fluid communication with the first end to permit flow of a fluid through the channel outside of the jet Venturi tube into the working channel in the main barrel, said second end of the jet Venturi tube having a tip with an opening oriented to supply a substance flowing through the jet Venturi tube into the working channel of the main barrel at an angle of 0 to 90 degrees relative to the longitudinal axis of the main barrel.  
Brauner teaches a jet Venturi injector comprising a jet Venturi sleeve (see 140 in Fig. 1) fitted over the open second end of the anesthetic/ventilation port structure (see 70 in Fig. 1) and a jet Venturi tube (see 14 in Fig. 1) in the channel (see Fig. 2, 70 defines a channel within vertically) having a first end at a port in the jet Venturi sleeve (see Fig. 2, the end of 14 where it is attached to 80) and an opposite second end protruding from the channel in the anesthetic/ventilation port structure into the working 

    PNG
    media_image1.png
    552
    531
    media_image1.png
    Greyscale

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified App ‘377 to include a jet Venturi injector comprising a jet Venturi sleeve fitted over the open second end of the anesthetic/ventilation port structure and a jet Venturi tube in the channel having a first end at a port in the jet Venturi sleeve and an opposite second end protruding from the channel in the anesthetic/ventilation port structure into the working channel of the main barrel, wherein the jet Venturi tube only partially occupies the channel in the anesthetic/ventilation port structure, and the second open end of the 
Regarding claim 2, App ‘377 in view of Brauner discloses the bronchoscope head of claim 1, wherein the jet Venturi tube protrudes into the working channel of the main barrel by a distance up to 2 mm (see claim 10 and 112 above).
Regarding claim 3, App ‘377 et al. in view of Brauner discloses the bronchoscope head of claim 1. App ‘377 in view of Brauner does not disclose wherein the jet Venturi tube protrudes into the working channel of the main barrel such that the working area of the working channel is reduced by no more than 10%. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made wherein the jet Venturi tube protrudes into the working channel of the main barrel such that the working area of the working channel is reduced by no more than 10%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 4, App ‘377 in view of Brauner discloses the bronchoscope head of claim 1, wherein the locking connector (see “locking connector” in claim 1) comprises an axial thrust bearing component connected to the distal end of the main barrel and a 
Regarding claim 5, App ‘377 in view of Brauner discloses the bronchoscope head of claim 4, wherein the axial thrust bearing component (see “axial thrust bearing component” in claim 2) includes an axial thrust bearing member having a first seal on one side thereof facing the locking cam nut and a second seal on opposite sides thereof facing the main barrel to provide frictional resistance to inhibit inadvertent movement of the main barrel or the one tube relative to one another (see claim 2).  
Regarding claim 6, App ‘377 in view of Brauner discloses the bronchoscope head of claim 5, wherein the axial thrust bearing component (see “axial thrust bearing component” in claim 5) comprises a tubular member having one end press-fitted in the main barrel, and an opposite end having the axial thrust bearing member extending radially from the tubular member (see claim 5).  
Regarding claim 7, App ‘377 in view of Brauner discloses the bronchoscope head of claim 6, wherein the second seal (see “second seal” in claim 3) comprises a slip ring seal, and wherein the axial thrust bearing component (see “axial thrust bearing component” in claim 6) includes a sleeve nut having one end facing the slip ring seal, and an opposite end screwed onto a portion of the locking cam nut (see claim 6).  
Regarding claim 8, App ‘377 in view of Brauner discloses the bronchoscope head of claim 5, wherein the slip ring seal comprises Teflon or Delrin material (see claim 4).  
Regarding claim 9, App ‘377 in view of Brauner discloses the bronchoscope head of claim 1, further comprising an end cap (see “end cap” in claim 8) releasably connected to and sealed to the proximal end of the main barrel such that the user can 
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/849,412 in view of Brauner (US 5803078 A). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1, App ‘412 discloses a bronchoscope head, comprising: 
a main barrel (see “main barrel” in claim 1) having a distal end and a proximal end, the main barrel defining a working channel extending along a longitudinal axis between an opening at the proximal end and an opening at the distal end (see claim 1 lines 5-7); 
an anesthetic/ventilation port structure (see “anesthetic/ventilation port structure” in claim 1) having a first end and an open second end and a channel extending through the anesthetic/ventilation port structure from the first end to the second end, said anesthetic/ventilation port structure extending laterally from and being fixedly connected at the first end to the main barrel with a channel therein in fluid communication with the working channel of the main barrel (see claim 1 lines 5-7); 

App ‘412 does not disclose a jet Venturi injector comprising a jet Venturi sleeve fitted over the open second end of the anesthetic/ventilation port structure and a jet Venturi tube in the channel having a first end at a port in the jet Venturi sleeve and an opposite second end protruding from the channel in the anesthetic/ventilation port structure into the working channel of the main barrel, wherein the jet Venturi tube only partially occupies the channel in the anesthetic/ventilation port structure, and the second open end of the anesthetic/ventilation port structure is in fluid communication with the first end to permit flow of a fluid through the channel outside of the jet Venturi tube into the working channel in the main barrel, said second end of the jet Venturi tube having a tip with an opening oriented to supply a substance flowing through the jet Venturi tube into the working channel of the main barrel at an angle of 0 to 90 degrees relative to the longitudinal axis of the main barrel.  
Brauner teaches a jet Venturi injector comprising a jet Venturi sleeve (see 140 in Fig. 1) fitted over the open second end of the anesthetic/ventilation port structure (see 70 in Fig. 1) and a jet Venturi tube (see 14 in Fig. 1) in the channel (see Fig. 2, 70 defines a channel within vertically) having a first end at a port in the jet Venturi sleeve 

    PNG
    media_image1.png
    552
    531
    media_image1.png
    Greyscale

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified App ‘412 to include a jet Venturi injector comprising a jet Venturi sleeve fitted over the open second end of the anesthetic/ventilation port structure and a jet Venturi tube in the channel having a first end at a port in the jet Venturi sleeve and an opposite second end protruding from the channel in the anesthetic/ventilation port structure into the working channel of the main barrel, wherein the jet Venturi tube only partially occupies the channel in the anesthetic/ventilation port structure, and the second open end of the 
Regarding claim 3, App ‘386 et al. in view of Brauner discloses the bronchoscope head of claim 1. App ‘386 in view of Brauner does not disclose wherein the jet Venturi tube protrudes into the working channel of the main barrel such that the working area of the working channel is reduced by no more than 10%. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made wherein the jet Venturi tube protrudes into the working channel of the main barrel such that the working area of the working channel is reduced by no more than 10%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 4, App ‘412 in view of Brauner discloses the bronchoscope head of claim 1, wherein the locking connector (see “locking mechanism” in claim 4) comprises an axial thrust bearing component connected to the distal end of the main barrel and a locking cam nut connected to and in-between the axial thrust bearing component and the one tube (see claim 4).  

Regarding claim 6, App ‘412 in view of Brauner discloses the bronchoscope head of claim 5, wherein the axial thrust bearing component (see “axial thrust bearing component” in claim 7) comprises a tubular member having one end press-fitted in the main barrel, and an opposite end having the axial thrust bearing member extending radially from the tubular member (see claim 7).  
Regarding claim 7, App ‘412 in view of Brauner discloses the bronchoscope head of claim 6, wherein the second seal (see “second seal” in claim 6) comprises a slip ring seal, and wherein the axial thrust bearing component (see “axial thrust bearing component” in claim 8) includes a sleeve nut having one end facing the slip ring seal, and an opposite end screwed onto a portion of the locking cam nut (see claim 8).  
Regarding claim 8, App ‘412 in view of Brauner discloses the bronchoscope head of claim 5 wherein the slip ring seal comprises Teflon or Delrin material (see claim 9).
Regarding claim 9, App ‘412 in view of Brauner discloses the bronchoscope head of claim 1, further comprising an end cap (see “end cap” in claim 10) releasably connected to and sealed to the proximal end of the main barrel such that the user can rotatably adjust the end cap or the main barrel relative to one another about the longitudinal axis independently of any rotational adjustments of the main barrel or the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madsen et al. (US 20040221842 A1) in view of Brauner (US 5803078 A).
Regarding claim 1, Madsen et al. discloses a bronchoscope head, comprising: 
a main barrel (see 110 in annotated Fig. 2) having a distal end and a proximal end, the main barrel defining a working channel extending along a longitudinal axis between an opening at the proximal end and an opening at the distal end; 
an anesthetic/ventilation port structure (see 64 in Fig. 2) having first end (see Fig. 2, the end of 64 facing the main barrel) and an open second end (see Fig. 2, the opposite end of 64) and a channel extending through the anesthetic/ventilation port structure from the first end to the second end, said anesthetic/ventilation port structure extending laterally from and being fixedly connected to the main barrel, the 
a locking connector (see 62 in Fig. 2) connected to the distal end of the main barrel and configured to releasably secure and seal one tube of a set of interchangeable tubes (see paragraph [0056], 62 is capable of performing the recited function, note that the one tube is not positively recited) to the main barrel, said locking connector forming a sealed and rotatable connection of the one tube to the main barrel such that a user can rotatably adjust the one tube or the main barrel relative to one another about the longitudinal axis during a procedure while the one tube and the main barrel are sealed (see paragraph [0057], 62 can be rotated during operation thus capable of providing seal between the one tube and the main barrel); 

    PNG
    media_image2.png
    1035
    899
    media_image2.png
    Greyscale

Madsen et al. does not disclose a jet Venturi injector comprising a jet Venturi sleeve fitted over the open second end of the anesthetic/ventilation port structure and a jet Venturi tube in the channel having a first end at a port in the jet Venturi sleeve and 
Brauner teaches a jet Venturi injector comprising a jet Venturi sleeve (see 140 in Fig. 1) fitted over the open second end of the anesthetic/ventilation port structure (see 70 in Fig. 1) and a jet Venturi tube (see 14 in Fig. 1) in the channel (see Fig. 2, 70 defines a channel within vertically) having a first end at a port in the jet Venturi sleeve (see Fig. 2, the end of 14 where it is attached to 80) and an opposite second end protruding from the channel in the anesthetic/ventilation port structure into the working channel of the main barrel (see 90 in Fig.1), wherein the jet Venturi tube only partially occupies the channel in the anesthetic/ventilation port structure (see Fig. 2 and Fig. 3, 14 only partially occupies 70 as the diameter of 14 does not occupy the entire inner diameter of 70 Fig. 3), and the second open end of the anesthetic/ventilation port structure is in fluid communication with the first end to permit flow of a fluid through the channel outside of the jet Venturi tube into the working channel in the main barrel (see 20 in Fig. 3 and column 9 lines 8-19), said second end of the jet Venturi tube having a tip (see below annotated Fig. 2) with an opening oriented to supply a substance flowing 

    PNG
    media_image1.png
    552
    531
    media_image1.png
    Greyscale

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Madsen et al. to include a jet Venturi injector comprising a jet Venturi sleeve fitted over the open second end of the anesthetic/ventilation port structure and a jet Venturi tube in the channel having a first 
Regarding claim 9, Madsen et al. in view of Brauner discloses the bronchoscope head of claim 5. Madsen et al. further discloses an end cap (see 60 in Fig. 2) releasably connected to and sealed to the proximal end of the main barrel such that the user can rotatably adjust the end cap or the main barrel relative to one another about the longitudinal axis independently of any rotational adjustments of the main barrel or the one tube relative to each other (see paragraph [0056] lines 9-23), the end cap including one or more working port structures (see 80 and 46 in Fig. 2), each working port structure having a channel therein in communication with the working channel of the main barrel and configured for introducing one or more instruments into the main barrel and the one tube connected to the main barrel (see annotated Fig. 2,80 and 46 are capable of performing the recited function as one or more instruments can be introduced into the main barrel via the annotated channels).  

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made wherein the tip has an opening oriented to supply a substance flowing through the jet Venturi tube into the working channel of the main barrel at an angle of 30 to 45 degrees relative to the longitudinal axis of the main barrel, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madsen et al. and Geraghty et al. (US 20160296719 A1).
Regarding claim 3, Madsen et al. in view of Brauner discloses the bronchoscope head of claim 1. Brauner does not disclose wherein the jet Venturi tubes protrudes into the working channel of the main barrel such that a working area of the working channel is reduced by no more than 10%. 
Madsen et al. further discloses the diameter of the endotracheal tube (see 34 in Fig. 1) is about the same as the diameter of the locking connector (see Fig. 1) which is about the same as the diameter of the working channel (see above annotated Fig. 2).
Brauner further discloses the jet venturi tube has a relative small inner diameter (see column 4 lines 51-63, e.g. 0.016 cm or 1.6 mm).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the endotracheal tube to have an outer diameter of 15 mm such that wherein the jet Venturi tubes protrudes into the working channel of the main barrel such that a working area of the working channel is reduced by no more than 10% (the reduced working area can calculated by taking the area of the jet venture tube, π*(1.6/2)^2 divided by the area of the endotracheal tube ,π*(15/2)^2 which is equal to about 1.14%, note that the area of the endotracheal tube is about the same as the area of working channel) as taught by Geraghty et al. as a known dimension of the endotracheal tube for the purpose of forming the endotracheal tube. 
 Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madsen et al. and Ledwith (US 20110023875 A1).
Regarding claim 4, Madsen et al. discloses the bronchoscope head of claim 1, wherein the locking connector comprises an axial thrust bearing component (see 62 in Fig. 2) connected to the distal end of a first section.
Madsen et al. does not disclose a locking cam nut connected to and in-between the axial thrust bearing component and the one tube.
Ledwith teaches a connector (see 18 and 38 in Fig. 2) comprising a second end (see 34 in Fig. 2) with threads (see 36 in Fig. 2) and a locking cam nut (see 38 in Fig. 2) connected to a tube (see 12 in Fig. 2 and paragraph [0020]), as an alternative known 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Madsen et al. to include a second end with the threads and a locking cam nut connected to and in-between the axial thrust bearing component and the one tube as taught by Madsen et al. as an alternative known type of connector for the purpose securing the connector to the tracheal tube (note that by adding a second end with the threads does not affect the rotatable aspect of connector #62 of Madsen since the modification does not affect the connection of the connector to the main barrel. The modification is to extend the lower end of connector #62 to include threads.).
Regarding claim 5, , Madsen et al. in view of Ledwith discloses the bronchoscope head of claim 3, wherein the axial thrust bearing component includes an axial thrust bearing member (see 62 in Fig. 2 in Madsen et al.).
Madsen et al. does not discloses the axial thrust bearing member having a first seal on one side thereof facing the locking cam nut and a second seal on opposite sides thereof facing the main barrel to provide frictional resistance to inhibit inadvertent movement of the main barrel or the one tube relative to one another.
Ledwith teaches a connector having a first seal (see 50 in Fig. 2 in Ledwith) on one side thereof facing the locking cam nut (see 38 in Fig.2) and a second seal on opposite sides thereof (see 48 in Fig.2) to provide frictional resistance to inhibit inadvertent movement of the main barrel or the one tube relative to one another (see paragraph [0021], 48 and 50 are capable of performing the recited function as they are 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Madsen et al. in view of Ledwith to include wherein the axial thrust bearing member having a first seal on one side thereof facing the locking cam nut and a second seal on opposite sides thereof facing the main barrel to provide frictional resistance to inhibit inadvertent movement of the main barrel or the one tube relative to one another as taught by Ledwith for the purpose of forming an airtight seal connection.	
Regarding claim 6, Madsen et al. Ledwith discloses the bronchoscope head of claim 5, wherein the axial thrust bearing component comprises a tubular member having one end press-fitted in the main barrel (see 62 in Fig. 2 in Madsen et al.), and an opposite end having the axial thrust bearing member (see 34 in Fig. 2 in Ledwith) extending radially from the tubular member.  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madsen et al. in view of Brauner and Ledwith et al. as applied to claims 4-6 above, and further in view of Kablik et al. (US 5792167 A).
Regarding claim 8, Madsen et al. in view of Brauner and Ledwith et al. discloses the bronchoscope head of claim 5. Madsen et al. does not disclose wherein the slip ring seal comprises Teflon or Delrin material.  
Kablik et al. teaches seal ring can be made from Teflon as a known suitable material for the purpose of creating seal (see column 9 lines 1-9). 
.
Allowable Subject Matter
Claim 2 would be allowable if all the following conditions are resolved:
a) Claim 2 is rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action; 
b) Claim 2 is rewritten or amended to overcome the 112d rejection; and
c) A timely filed Terminal Disclaimers to overcome the Double Patenting rejection (s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Neither Madsen et al. nor Brauner teach or suggest as obvious to have “the jet Venturi tube protrudes into the working channel of the main barrel only by a distance of 0 mm to 2 mm”.
Claim 7 would be allowable if a timely filed Terminal Disclaimers to overcome the Double Patenting rejection (s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
In claims 7, neither US 20040221842 A1 nor US 10485406 B2 teach or suggest as obvious to have “a sleeve nut having one end facing the slip ring seal, and an opposite end screwed onto a portion of the locking cam nut”.

				Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN whose telephone number is (571)272-0633.  The examiner can normally be reached on 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carter, Kendra D. can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAO TRAN/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773